
	
		I
		112th CONGRESS
		2d Session
		H. R. 4093
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2012
			Mr. Chaffetz (for
			 himself, Mr. Altmire, and
			 Mr. Gowdy) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend the Act of August 25, 1958, commonly known as
		  the Former Presidents Act of 1958, with respect to the monetary
		  allowance payable to a former President, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Allowance Modernization
			 Act.
		2.Amendments
			(a)Relating to a
			 former PresidentThe first
			 section of the Act entitled An Act to provide retirement, clerical
			 assistants, and free mailing privileges to former Presidents of the United
			 States, and for other purposes, approved August 25, 1958 (3 U.S.C. 102
			 note), is amended by striking the matter before subsection (e) and inserting
			 the following:
				
					(a)Each former
				President shall be entitled for the remainder of his or her life to receive
				from the United States—
						(1)an annuity at the
				rate of $200,000 per year, subject to subsection (c); and
						(2)a monetary
				allowance at the rate of $200,000 per year, subject to subsections (c) and
				(d).
						(b)(1)The annuity and
				allowance under subsection (a) shall each—
							(A)commence on the day after the
				individual becomes a former President;
							(B)terminate on the last day of the month
				before the former President dies; and
							(C)be payable by the Secretary of the
				Treasury on a monthly basis.
							(2)The annuity and allowance under
				subsection (a) shall not be payable for any period during which the former
				President holds an appointive or elective position in or under the Federal
				Government or the government of the District of Columbia to which is attached a
				rate of pay other than a nominal rate.
						(c)Effective December
				1 of each year, each annuity and allowance under subsection (a) having a
				commencement date that precedes such December 1 shall be increased by the same
				percentage as the percentage by which benefit amounts under title II of the
				Social Security Act (42 U.S.C. 401 and following) are increased, effective as
				of such December 1, as a result of a determination under section 215(i) of such
				Act (42 U.S.C. 415(i)).
					(d)(1)Notwithstanding any other provision of this
				section, the monetary allowance payable under subsection (a)(2) to a former
				President for any 12-month period may not exceed the amount by which—
							(A)the monetary allowance which (but for
				this subsection) would otherwise be so payable for such 12-month period,
				exceeds (if at all)
							(B)the applicable reduction amount for
				such 12-month period.
							(2)(A)For purposes of
				paragraph (1), the applicable reduction amount is, with respect
				to any former President and in connection with any 12-month period, the amount
				by which—
								(i)the sum of(I)the adjusted gross
				income (as defined by section 62 of the Internal Revenue Code of 1986) of the
				former President for the last taxable year ending before the start of such
				12-month period, plus(II)any interest excluded
				from the gross income of the former President under section 103 of such Code
				for such taxable year, exceeds (if at all)
										(ii)$400,000, subject to subparagraph
				(C).
								(B)In the case of a joint return,
				subclauses (I) and (II) of subparagraph (A)(i) shall be applied by taking into
				account both the amounts properly allocable to the former President and the
				amounts properly allocable to the spouse of the former President.
							(C)The dollar amount specified in
				subparagraph (A)(ii) shall be adjusted at the same time that, and by the same
				percentage as the percentage by which, the monetary allowance of the former
				President is increased under subsection (c) (disregarding this
				subsection).
							.
			(b)Relating to the
			 surviving spouse of a former President
				(1)Increase in
			 amount of monetary allowanceSubsection (e) of the section
			 amended by subsection (a) is amended—
					(A)in the first
			 sentence, by striking $20,000 per annum, and inserting
			 $100,000 per year (subject to paragraph (4)),; and
					(B)in the second
			 sentence—
						(i)in
			 paragraph (2), by striking and at the end;
						(ii)in
			 paragraph (3), by striking the period and inserting ; and;
			 and
						(iii)by
			 adding after paragraph (3) the following:
							
								(4)shall, after its commencement date, be
				increased at the same time that, and by the same percentage as the percentage
				by which, annuities of former Presidents are increased under subsection
				(c).
								.
						(2)Coverage of
			 widower of a former PresidentSuch subsection (e), as amended by
			 paragraph (1), is further amended—
					(A)by striking
			 widow each place it appears and inserting widow or
			 widower; and
					(B)by striking
			 she and inserting she or he.
					3.Rule of
			 constructionNothing in this
			 Act shall be considered to affect—
			(1)any provision of
			 law relating to the security or protection of a former President or a member of
			 the family of a former President; or
			(2)funding, under the
			 law amended by this section or under any other law, to carry out any provision
			 of law described in paragraph (1).
			4.Effective date;
			 transition rules
			(a)Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act.
			(b)Transition
			 rules
				(1)Former
			 PresidentsIn the case of any individual who is a former
			 President on the date of enactment of this Act, the amendment made by section
			 2(a) shall be applied as if the commencement date referred in subsection
			 (b)(1)(A) of the section amended by this Act coincided with such date of
			 enactment.
				(2)WidowsIn
			 the case of any individual who is the widow of a former President on the date
			 of enactment of this Act, the amendments made by section 2(b)(1) shall be
			 applied as if the commencement date referred to in subsection (e)(1) of the
			 section amended by this Act coincided with such date of enactment.
				
